Citation Nr: 0703014	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for the loss of two 
left fingers.

4.  Entitlement to service connection for residuals of a burn 
of the neck, to include a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, February 19, 1951 to April 20, 1951, and from 
April 21, 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied the claims for service 
connection for PTSD, bilateral hearing loss, loss of two 
fingers of the left hand and scar, residuals of a burn on the 
neck.  The veteran filed a timely appeal of the April 2003 
rating acting to the Board.  The claims file currently 
resides in the jurisdiction of the New York, New York RO.

In January 2007, the Board granted the appellant's motion to 
advance his appeal on the Board's docket.

The issues of entitlement to service connection for loss of 
two left fingers and residuals of a burn on the neck, to 
include a scar will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran engaged in combat, and has a current 
diagnosis of PTSD that is linked to his combat service in the 
South Pacific during World War II.

2.  There is no competent evidence that the veteran currently 
has a bilateral hearing loss disability related to service.  



CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006). 

2.  The criteria for service connection for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of (1) any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must also 
inform the claimant of any information and evidence (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  

In view of the Board's decision of granting service 
connection for PTSD, further assistance is unnecessary to aid 
the appellant in substantiating his claim.  

Regarding the veteran's claim for service connection for 
bilateral hearing loss, in letters, dated in October 2002 and 
December 2003, VA, informed the appellant of the evidence 
needed to substantiate his claim of entitlement to service 
connection for bilateral hearing loss.  He was asked to 
submit or identify evidence relevant to his claim, including 
clinical evidence from a doctor (private or VA) reflecting 
that he currently had bilateral hearing loss that was related 
to service.  

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contained in the October 2002 and 
December 2003 letters furnished the appellant notice of the 
types of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the appellant provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim of entitlement to 
service connection for bilateral hearing loss, and was put on 
notice to submit relevant evidence in his possession.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since, however, the claim for service 
connection for bilateral hearing loss is being denied, no 
effective date or rating is being set, and the lack of notice 
as to these elements is not prejudicial. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pellegrini v. Principi, 18 Vet. App. 
112 (2004).  Although the December 2003 VCAA notice was 
provided after the RO initially adjudicated the veteran's 
claim, any timing deficiency was cured by the October 2002 
letter and readjudication of the claim after issuance of the 
December 2003 notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Regarding VA's duty to assist the veteran in substantiating 
his claim of entitlement to service connection for bilateral 
hearing loss, the veteran's service medical records (SMRs) 
and any records from the Office of the Surgeon General (SGOs) 
were destroyed in a 1973 fire at the National Records 
Personnel Center (NPRC) (see, December 2002 response from 
NPRC).  Post-service VA and private clinical treatment 
reports, and statements of the veteran have been associated 
with the claims file.  

In a December 2002 statement to the RO, the veteran's 
representative indicated that the veteran had been admitted 
to a VA hospital in Albany, New York.  He did not, however, 
suggest that the veteran's admission was for his service-
connected bilateral hearing loss or that these records could 
in anyway substantiate the claim.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service (although he has not 
done so in this case).  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

In this case, the veteran has not been afforded a VA 
examination.  This is because there is no competent evidence 
that the claimed hearing loss may be related to service.  He 
has not reported a continuity of symptomatology and no 
medical professional has related current hearing loss to 
service.


II.  General Service Connection Laws and Regulations

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).

Chronic diseases, such as sensorineural hearing loss (as a 
disease of the central nervous system) will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service, if the claimant had 90 
days of continuous active service and served in a period of 
war.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b) 
(2006).

Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).



III.  Analysis

1.  PTSD

Service connection for PTSD requires (1.) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), (4th ed.) 
(1994)); (2.) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3.) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2006).

The post-service medical evidence reveals several diagnoses 
of PTSD, given by VA clinicians, to include a social worker, 
in November 2002 and November 2003.  The only reported 
stressors were related to the veteran's combat experiences in 
World War II and Korea.  Therefore, the criterion of a 
current diagnosis of PTSD is clearly met. 

The November 2002 and November 2003 VA outpatient reports 
also satisfy the requirement that there be competent evidence 
linking the diagnosis to in-service stressors.  In regards to 
the criteria of credible supporting evidence that the claimed 
in-service stressors occurred, the veteran has claimed combat 
status by alleging that he witnessed, participated and was 
wounded by enemy attacks, in part, by serving in the South 
Pacific during World War II.  

Although the veteran's DD 214 does not reflect that he 
received any combat-related awards or medals, it does show 
that he was qualified to receive the Medical Badge, and 
served in the Pacific Theater of Operations (PTO) during 
World War II from September 21, to October 16, 1944.  The 
veteran participated in the New Guinea, Southern Philippines 
and Luzon campaigns.  

When, as in this case, a veteran's SMRs are unavailable, VA's 
duties to assist, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

In this case, the veteran has been diagnosed with PTSD, which 
has, in part, been attributed by VA clinicians to his combat-
related service in the PTO during World War II.  The veteran 
is competent to report these experiences, and there is no 
evidence rebutting his reports of participation in combat.  
The DD-214 tends to support his reports, insofar as it 
confirms his presence at the site of combat.  Accordingly, 
the Board finds that the veteran participated in combat.  
38 C.F.R. § 3.304(d).  

As the veteran participated in combat during active duty and 
has current diagnoses of PTSD related to that combat, no 
corroboration of the stressors is needed.  Service connection 
for PTSD is granted.  38 U.S.C.A. § 5107(b). 

2.  Hearing Loss 

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent. 38 
C.F.R. § 3.385.

A May 2002 private treatment report reflects that the veteran 
has current bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385, and thus satisfies the requirement for service 
connection that there be a current diagnosis.  

While the veteran maintains that his current bilateral 
hearing loss is related to his military service, he has not 
reported any hearing loss in service, or in the decades 
immediately following service.  

The May 2002 treatment report notes a history of noise 
exposure consisting of twelve to fifteen years from "18 
wheelers," "construction," and "Navy."  A November 2000, 
VA outpatient treatment record also reports that he is a 
retired heavy equipment operator and truck driver.

There is no evidence within the first post-service year of 
any hearing loss to warrant service connection on a 
presumptive basis.  The initial reported audiometric testing 
was that performed at the private facility in May 2002. 

While the veteran is certainly competent to report symptoms, 
Duenas v. Principi, 18 Vet App 512 (2004), he is not 
competent to render a medical diagnosis and render an opinion 
as to the etiology of the diagnosed disability, insofar as he 
has not shown, nor claimed, that he is a medical professional 
who has the requisite training and knowledge to offer 
opinions as to medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and knowledge and require the special 
knowledge and experience of a trained medical professional).  
The Board is therefore precluded from assigning probative 
value to the veteran's opinion in this regard.

There is no competent evidence linking any current bilateral 
hearing loss with service.  Because there is no competent 
evidence linking a currently show disability to service, and 
there was no contemporaneous evidence of hearing loss for 
many years after service, the weight of the evidence is 
against the claim.  As the weight of the evidence is against 
the claim the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for PTSD is granted. 

Service connection for bilateral hearing loss is denied. 


REMAND

With regards to the veteran's claim for service connection 
for residuals of a burn of the neck, to include a scar, that 
veteran claims that while serving with the Medical Detachment 
of the 12th Cavalry in 1945, something hot was thrown onto 
the back of his neck.  He maintains that he initially woke up 
in a field hospital and then again aboard the hospital ship, 
USS Marigold (see, VA Form 21-4138, Statement in Support of 
Claim, dated in September 2001).  

Concerning his claim for service connection for the loss of 
two left fingers, the veteran initially claimed that he had 
lost them as a result of rocket attacks during service "in 
the Pacific" during World War II (see, VA Form 21-4138, 
Statement in Support of Claim, dated in October 2002).  He 
later claimed that he had lost two "right" hand fingers 
during his Korean War service (see, VA Form 21-4138, 
Statement in Support of Claim, dated in December 2002, and an 
August 2000 VA progress note).  

There is evidence of record that is consistent with the 
circumstances conditions or hardships of the statements 
claimed by the veteran with regards to his burn scar of the 
neck and loss of two left fingers.  In this regard, his DD 
214 reflects that he served in the PTO during World War II 
from September 21, to October 16, 1944.  He participated in 
the following campaigns:  New Guinea, Southern Philippines 
and Luzon.  In addition, internet information on United 
States Hospital Ships in World War II, submitted by the 
veteran's representative, reflects that the USS Marigold 
entered service as a United States Army Hospital ship on July 
19, 1944.  Finally, VA clinicians have diagnosed the veteran 
as having an absent left index finger secondary to trauma 
during World War II service (see, VA outpatient report, dated 
in July 2001).  

Because the veteran is a combat veteran and there is evidence 
of record that is consistent with the circumstances and 
conditions of his combat service, it is necessary to clarify 
whether he currently has any residuals of a burn of the neck, 
to include a scar and, if he does, obtain an opinion as to 
its most likely etiology.  Unfortunately, VA has not yet 
examined the veteran's neck or left hand nor obtained an 
etiology opinion with respect to either disability.

The NPRC has indicated that a prior request for a search of 
morning reports for the USS Marigold from January 16, 1943 to 
January 15, 1946 was too broad; and that the search request 
should be limited to three months or less.  The record does 
not reflect that the veteran was requested to provide a three 
month period for the search.  In light of the heightened duty 
to assist, such a request is necessary.  O'Hare, supra.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should request that the 
veteran complete NA Form 13055, Request 
for Information Needed to Reconstruct 
Medical Data and NA Form 13075, 
Questionnaire About Military Service, 
and provide a three-month time frame of 
his hospitalization aboard the USS 
Marigold for a burn scar to the neck 
during World War II.   

After receiving the requested 
information from the veteran, the 
RO/AMC should forward it to the NPRC to 
determine if there are any alternative 
records of in-service treatment 
available, to include any sick/morning 
reports for the timeframe provided by 
the appellant regarding his 
hospitalization aboard the USS 
Marigold. 

All attempts to secure this evidence 
must be documented in the claims file.

2.  Once the above development has been 
completed, the RO/AMC should schedule 
the veteran for VA examinations of his 
neck and left hand.
    
The examiner should review the claims 
folder in conjunction with the 
examination and note such review in the 
examination report or in an addendum. 
    
With regard to any residuals of a burn 
to the neck, to include a scar, and the 
absence of any finger(s) of the left 
hand, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or more, that 
any diagnosed residuals of a burn scar 
of the neck, to include a scar and any 
loss of finger(s) of the left hand are 
etiologically related to service. 

The examiner should provide a rationale 
for all opinions.

3.  The RO/AMC should then re-
adjudicate the claims for service 
connection for residuals of a burn of 
the neck, to include a scar and the 
loss of two left fingers.  If any 
benefit sought on appeal is not fully 
granted, the RO/AMC should issue an 
SSOC before returning the case to the 
Board, if otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


